FILED
                             NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN K. JOHNSON,                                No. 09-35498

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05654-FDB

  v.
                                                 MEMORANDUM *
ELDON VAIL, Secretary; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS and THOMAS, Circuit Judges.

       The district court did not abuse its discretion by dismissing Brian K.

Johnson’s (“Johnson”) action for failure to file an opposition to defendants’ motion

to dismiss. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (per curiam)

(listing factors to be considered before dismissing an action for failure to comply

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with local rules, and explaining that we review the record independently when the

district court does not expressly consider these factors); see also W.D. Wash. R.

7(b)(2) (“If a party fails to file papers in opposition to a motion, such failure may

be considered by the court as an admission that the motion has merit.”).

      Moreover, Johnson has waived any challenge to the district court’s dismissal

because he has not addressed it on appeal. See Cook v. Schriro, 538 F.3d 1000,

1014 n.5 (9th Cir. 2008) (explaining that issues not raised on appeal are deemed

abandoned).

      Johnson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-35498